Citation Nr: 1217731	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent and a rating greater than 20 percent from February 26, 2009, for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from January 1977 to January 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Central Office hearing before the undersigned Veterans Law Judge was held in March 2011.  The hearing transcript has been associated with the claims file.

In April 2011, the Board remanded the present matter for additional development and due process concerns.  There has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 26, 2009, the cervical spine disability is not manifested by ankylosis, limitation of forward flexion to 30 degrees or less, combined range of motion to 170 degrees or less, abnormal gait, abnormal spinal contour, or doctor-prescribed bed rest.  

2.  From February 26, 2009, the cervical spine disability is not manifested by ankylosis, limitation of flexion to 15 degrees or less, or doctor-prescribed bedrest.    





CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent and a rating greater than 20 percent from February 26, 2009, for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the functional impact of the cervical spine disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

There has been substantial compliance with the remand directives issued in the previous Board decision:  a VA examination was provided and the examiner noted all requested findings, including a determination as to whether the Veteran has incapacitating episodes due to intervertebral disc syndrome and the nature and severity of any associated neurological deficits, including the right upper extremity neuropathy and radiculopathy.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The cervical spine disability is rated under Diagnostic Code (DC) 5243, intervertebral disc syndrome (IDS).  IDS can be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Formula) or under the Formula for Rating IDS.  See 38 C.F.R. § 4.71a, DC 5243.  
The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  However, the appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A December 2006 VA orthopedic treatment record reflects the Veteran's history of increased neck and arm pain.  Examination revealed some hyperreflexia of the upper extremities and a "bit" of increased flexor response on the left side.  The Veteran was diagnosed with significant cervical stenosis and scheduled to receive cervical epidurals.  

An October 2007 VA orthopedic treatment record indicates that the Veteran was treated with home traction and oxycodone for cervical stenosis.  The record notes that an electromyogram was negative the previous year.  

A December 2007 VA treatment record reflects the Veteran's history of doing "reasonably well."  Examination revealed normal strength and a mild degree of hyperreflexia but no other true sign of myelopathy.  The Veteran was assessed with stable cervical stenosis.

A December 2007 VA neurological examination record reflects findings of normal motor strength, muscle tone, muscle bulk, and reflexes.  Sensory testing revealed intact position sense but decreased sensation to vibration, pinprick, and light touch over the ulnar aspect of the right hand.  

A December 2007 VA spine examination record reflects the Veteran's history of non-radicular pain, numbness, and parethesias but no fatigue, decreased motion, stiffness, or spasm.  The Veteran also denied flare-ups but reported monthly episodes of incapacitating pain, each lasting approximately two days.  Examination revealed normal posture, head position, spinal curvature, and gait.  There was no ankylosis and no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Reflexes were 2+ throughout, muscle strength was 5/5, and muscle tone was normal.  Sensation was normal in the left upper extremity but decreased to vibration, pinprick, and light touch on the right ulnar aspect of the distal forearm and hand.  Range of motion testing revealed flexion to 45 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 60 degrees bilaterally.  There was evidence of pain on motion but no additional limitation after repetition.  The record notes that the Veteran worked full-time and denied any time lost from work in the previous 12 months.  The Veteran reported that the cervical spine disability had a significant effect on his occupational functioning, however, because he has to do more office work than field work and he had difficulty writing.  

A May 2008 VA orthopedic treatment record reflects the Veteran's history of doing "reasonably well."  The Veteran reported that he was able to continue to work and indicated that he believed the traction helped.  The record notes that the Veteran was scheduled for an epidural injection, which was provided in June 2008, and ordered a new traction kit and oxycodone.  

A June 2008 VA treatment record indicates that the Veteran had brisk and symmetrical reflexes, good symmetrical strength, normal sensation, and no loss of motion in the spine.  

An October 2008 VA orthopedic treatment record reflects the Veteran's history of doing "reasonably well" with "about the same" symptomatology.  The Veteran requested another epidural as they "help him greatly."  Neurological exam of the upper extremities was essentially normal with no signs of myelopathy.  The Veteran was assessed with stable degenerative disc disease and early stenosis.  The Veteran was scheduled for another epidural, which was provided in January 2009.  

An April 2009 VA orthopedic treatment record indicates that the neurological exam of the upper extremities was unchanged from previous exams:  the Veteran had no true signs of myelopathy other than some mild hyperreflexia.  The record indicates that the Veteran was scheduled for another epidural.  

A May 2009 VA neurological examination record reflects findings of normal strength, muscle tone, muscle bulk, and reflexes.  Vibratory and position sensation were normal, but there was no sensation to light touch or pinprick on the right fourth and fifth fingers and ulnar side of the right forearm.  

A July 2009 VA spine examination record reflects the Veteran's history of constant neck pain, for which he received epidural injections, took oxycodone, and used hot or cold packs.  He denied paresthesias but reported numbness.  He also reported fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He denied flare-ups but reported incapacitating episodes three to ten times each month.  He denied going to the emergency room.  Examination revealed normal posture, head position, and gait.  There was no abnormal spinal curvature and no objective evidence of atrophy, spasm, or weakness.  There was objective evidence of guarding, tenderness, and pain with motion.  Range of motion testing revealed flexion to 20 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  There was pain on active range of motion but no additional limitation after repetition.  The Veteran reported that he was self-employed.  He denied any time lost in the previous 12 months.  The record indicates that the Veteran's cervical spine disability had significant effects on the Veteran's usual occupation in that the work had decreased to 30 percent of his previous volume of work due to his headaches and cervical spine disability.  

A January 2010 VA treatment record indicates that the Veteran had no gross focal weakness and full range of motion of the joints.  

A January 2010 VA orthopedic treatment record indicates that neurological exam of the upper extremities remained normal with no sign of upper motor neuron dysfunction and no atrophy.  The record notes that the Veteran's oxycodone prescription was increased.  

A March 2010 VA treatment record reflects findings of intact nerves, good symmetrical strength, brisk symmetrical reflexes, normal sensation, and no loss of motion in the spine.  

A May 2011 VA examination record reflects the Veteran's history of severe weekly flare-ups of neck pain and headaches, each lasting "hours."  He reported numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasm, and severe constant pain which radiated into the hands and was associated with cramping, numbness, and needles and pins in the fingers.  He also reported at least weekly incapacitating episode in the previous 12 months.  However, the examiner noted that the incapacitating episodes were not due to IDS.  Examination revealed normal posture, head position, gait, and cervical spinal curvature and no ankylosis.  There was no objective evidence of spasm, guarding, or weakness, but there was objective evidence of guarding and tenderness.  Range of motion testing revealed flexion to 30 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 40 degrees.  There was objective evidence of pain with motion but no evidence of additional limitation after repetition.  Reflexes were 2+, motor strength was 5/5 throughout, and sensation was normal to pinprick, position sense, vibration, and touch.  Muscle tone was normal, and there was no atrophy.  The record indicates that the Veteran had retired as of 2010 due to medical problems, including severe neck pain.  The Veteran reported that his cervical spine disability resulted in occupational impairment due to decreased manual dexterity, decreased strength, lack of stamina, difficulty reaching, and pain.  The examiner reported that the Veteran had no signs or symptoms of radiculopathy or neuropathy of the right upper extremity or any extremity on examination.  

The cervical spine disability is rated at 10 percent prior to February 26, 2009.  The Formula provides a rating in excess of 10 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no finding of ankylosis, and the records indicate that the veteran has range of motion in his cervical spine; there is no fixation.  There are also no findings of forward flexion to 30 degrees or less or combined range of motion of 170 degrees or less, and range of motion is consistently too significant to approximate either flexion to at most 30 degrees or combined range of motion to at most 170 degrees, even after consideration of functional limitation due to factors such as pain.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, 8 Vet. App. 202, 206-07.  Finally, there is no evidence of guarding, spasm, abnormal gait or abnormal spinal contour.  

The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Although the record includes the Veteran's histories of incapacitating episodes, it does not contain any evidence, or even allegation, of doctor-prescribed bedrest.  Thus, a rating in excess of 10 percent is not warranted under the Formula or the Formula for Rating IDS prior to February 26, 2009.  

From February 26, 2009, the cervical spine disability is rated at 20 percent under DC 5243.  The Formula provides a rating greater than 20 percent for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Favorable ankylosis is fixation of a spinal segment in neutral position (zero degrees).  See Formula, Note 5.  There is no finding of ankylosis, and the records indicate that the Veteran consistently has range of motion in his cervical spine; there is no fixation.  The records also do not indicate that the Veteran has flexion limited to 15 degrees or less, and the reported range of motion is consistently too significant to warrant a higher rating even after consideration of functional limitation due to factors such as pain and functional impairment.  See 38 C.F.R. §§ 4.40; 4.45 and DeLuca, supra.    

The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months.  Although the record includes histories from the Veteran and people who know him of incapacitation due to the cervical spine disability and notations in the medical records of incapacitating episodes, the treatment records never reflect the prescription of bedrest due to the cervical spine disability; the 2011 VA examiner indicated that the Veteran's incapacitating episodes were not related to his IDS; and the Veteran has never contended that he has been prescribed bedrest by a physician.  Thus, a rating in excess of 20 percent is not warranted under the Formula or the Formula for Rating IDS from February 26, 2009.  

The Board has considered whether a separate rating is warranted for objective neurologic abnormality pursuant to Note 1 but finds one is not warranted:  the Veteran has been assigned a separate rating for right upper extremity radiculopathy and neuropathy and the evidence does not reflect any medical findings indicative of an additional objective neurological deficit due to the cervical spine disability.   

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment.  The discussion above reflects that the symptoms of the cervical spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his cervical spine disability is primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the cervical spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has retired, reportedly in part because of his cervical spine disability.  Although the record includes histories of occupational impairment, the record does not include any evidence, to include history, of inability to maintain or obtain employment due to the cervical spine disability.  Hence, further consideration of TDIU is not warranted.


ORDER

An initial rating greater than 10 percent and a rating greater than 20 percent from February 26, 2009, for a cervical spine disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


